Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0280372 (“Terashita” or “T”).
Regarding claim 1, T teaches an antenna device for a vehicle (that of figs 2-4), comprising: an antenna base section (12) which is attachable to a vehicle (as shown); and a first element (the SDARS (14) or GNSS (16) antenna) and a second element (the FM antenna (13)) which are installed away from each other on the antenna base section (as shown), wherein: the first element is a first antenna for a first frequency band (SDARS or GNSS band); the second element is a part of a second antenna for a second frequency band (FM) different from the first frequency band (FM differs from both SDARS and GNSS), and is configured to have a three-dimensional shape (as shown) in which a pair of linear conductors (131 and 132) which respectively repeatedly turn in a predetermined direction (as shown) are connected to each other via a linear connection conductor extending in a width direction of the antenna base section (131 
Regarding claim 3, T teaches that the second element repeatedly turns in a vertical direction of the antenna base section (131 and 132 include sections that meander in a front-rear direction); and a length in a front-rear direction of the folded portion of each of the linear conductors, in the second element, is a non-resonant length of the first antenna (0064-0066).
Regarding claim 4, T teaches an antenna device for a vehicle (that of figs 2-4), comprising: an antenna base section (12) which is attachable to a vehicle (as shown); and a first element (the SDARS (14) or GNSS (16) antenna) and a second element (the FM antenna (13)) which are installed away from each other on the antenna base section (as shown), wherein: the first element is a first antenna for a first frequency band (for the SDARS or GNSS band); the second element is a part of a second antenna for a second frequency band different from the first frequency band (13 is for the FM band which is different than the SDARS and GNSS bands), and is configured to include at least one upper edge portion and at least one lower edge portion (one of the upper or lower horizontal portions of the meander section of 131 or 132), and at least one of a length in a front-rear direction of the upper edge portion, a length in the front-rear direction of the lower edge portion, and a length in a vertical direction between the upper edge portion and the lower edge portion is a non-resonant length of the first antenna (0064-0066).

Regarding claim 8, T teaches that a length in a front-rear direction of a folded portion of each of the linear conductors is a non- resonant length of the first antenna in the second element (0064-0066).
Regarding claim 9, T teaches that a pair of the linear conductor and the connection conductor are configured to be integrally formed (as shown).
Regarding claim 10, T teaches that the pair of linear conductors which respectively repeatedly turn form a symmetrical shape with a surface perpendicular to the antenna base section as its center (as shown).
Regarding claim 11, T teaches that a length of each of the upper edge portions and the lower edge portions is a non-resonant length of the first antenna, and is three-fourths or less of a wavelength of a frequency used in the first antenna (0064-0066).
Regarding claim 12, T teaches that the second element is formed on a surface portion of a holder made of resin (0059).

Regarding claim 14, T teaches that the inductor is formed of a linear conductor made of the same member or having the same cross- sectional shape as which of the second element (as shown in fig 10, the linear conductors 1312 and 1322, which lead to the helical element 134, are made of the same member as the second element 131 and 132). 
Regarding claim 15, T teaches that the first antenna is a patch antenna (14 and 16 are patches).
Regarding claim 16, T teaches that a pair of the linear conductor and the connection conductor are configured to be integrally formed (as show in fig 4).
Regarding claim 17, T teaches that the pair of linear conductors which respectively repeatedly turn form a symmetrical shape with a surface perpendicular to the antenna base section as its center (as shown).
Regarding claim 18, T teaches that the second element is formed on a surface portion of a holder made of resin (0059).
Regarding claim 19, T teaches that the second antenna resonates, by connecting the second element to an inductor, in an FM wave band, and the second antenna can receive an AM wave band (0050).
Regarding claim 20, T teaches that the first antenna is a patch antenna (14 and 16 are shown as patches).

Allowable Subject Matter
s 2, 5, 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRAHAM P SMITH whose telephone number is (571)270-1568. The examiner can normally be reached M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/GRAHAM P SMITH/Primary Examiner, Art Unit 2845